Albert James Keenum, a pro se Michigan prisoner, appeals from a district court order dismissing his civil rights action filed under 42 U.S.C. § 1983. The case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary, declaratory, and injunctive relief, Keenum sued the Michigan Department of Corrections, alleging that he was transferred to a new facility and assigned a new security level without first receiving notice. The district court concluded that Keenum’s claims were frivolous and dismissed the case. Keenum has filed a timely appeal.
Upon review, we conclude that the district court properly dismissed Keenum’s complaint as frivolous. This court reviews de novo a district court judgment dismissing a suit as frivolous under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). Brown v. Bargery, 207 F.3d 863, 866-67 (6th Cir. 2000). A complaint is frivolous if it lacks an arguable or rational basis either in law or in fact. Id. at 866.
Keenum’s claims lack an arguable or rational basis in law. A prisoner does not have a constitutional right to placement in any particular prison, Olim v. Wakinekona, 461 U.S. 238, 245, 103 S.Ct. 1741, 75 L.Ed.2d 813 (1983), or in a particular security classification. Montanye v. Haymes, 427 U.S. 236, 242, 96 S.Ct. 2543, 49 L.Ed.2d 466 (1976). While Keenum also argues that the transfer has adversely affected his ability to act as a legal advisor to other inmates, he has no independent right to help other prisoners with their legal claims. Smith v. Campbell, 250 F.3d 1032, 1037 n. 1 (6th Cir.2001); Thaddeus-X v. Blatter, 175 F.3d 378, 395 (6th Cir. 1999) (en banc); see also Shaw v. Murphy, *422582 U.S. 223, 121 S.Ct. 1475, 1479-80, 149 L.Ed.2d 420 (2001) (holding that prisoners do not possess a special First Amendment right to provide legal assistance to fellow inmates).
Accordingly, this court affirms the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.